DETAILED ACTION
Claim Status

Claims 1-11 and 21-29 are pending, with claims 1 and 21 being independent.
Claims 1 and 9 have been amended. 
Claims 1-11 and 21-29 will be examined below.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 7-8, the prior arts do not teach wherein the lower/upper overlap is between 1 nanometer (nm) and 10 nm.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 9] of REMARKS,
According to the Baldauf Abstract, Bauldauf discloses a nanowire transistor using two independently gated Schottky junctions. However, “self-limited oxidation of the intrinsic silicon nanowire is used as an example to describe the effects of mechanical stress on the multi-valley band structure applying the deformation potential theory and on the average effective tunneling mass.” In the introduction, Baldauf states “In this work we employ mechanical stress to modify the band structure of the semiconductor nanowire channel yielding an effective mechanism to precisely adjust the symmetry between n- and p-RFET without the need of doping or altering the electrode material composition. ... showing further that strain incorporation can fine-tune electron and hole tunneling currents.” Mechanical stress in silicon is the emphasis of the entire reference. 
Bauldauf teaches away from the function of the present invention which has nothing to do with deformation or tunneling. 

Examiner’s reply:
Claim 1 doesn’t include any limitation of functionality ‘which has nothing to do with deformation or tunneling’. Claim 1 recites a structure of a RFET and Bauldauf et al. teach all the claimed componenets of that structure. The applicant points a difference (in functionality) between the claimed novel device and the device described in prior art Bauldauf et al., however the differentiating features/functionalities are not included in the claim. Claim 1 reads on the device of Bauldauf et al.
The applicant is being reminded here that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function alone. If the examiner has a "reason to believe" that a functional limitation can be performed inherently without modification by the prior art structure, the examiner should establish a prima facie case, and then shift the burden to the applicant to prove otherwise. See In re Swinehart, 169 USPQ 226 (CCPA 1971); In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Applicant argues:
[Page 10] of REMARKS,
Darbandy’s Introduction discloses “Existing RFETs that enable an appropriate control of the energy barriers at source (s)/drain (D) contacts and the channel are based on a double-gate (DG) or event triple-gate (TG) structure with one or more program gates (PG) for switching the polarity and one control gate (CG) for modulating the drain current [10]. ... The existing DG RFET structure ... suffer though from high parasitic capacitances ...” 
Therefore, Darbandy actually discloses single gates with overlaps and teaches away from the double gates, as claimed. The combination of Baldauf/Darbandy does not disclose both “a lower overlap” and “an upper overlap” as recited in claims 1 and 9 as amended. 

Examiner’s reply:
Darbandy et al. show in fig. 1(a), two gates- ‘Control Gate (CG)’ and ‘Program Gate (PG)’ separated by ‘SiO2 (8nm)’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldauf et al. (‘Strain-Engineering for Improved Tunneling in Reconfigurable Silicon Nanowire Transistors’, EUROSOI-ULIS 2016) of record.

Regarding independent claim 1, Baldauf et al. teach “A Reconfigurable Field Effect Transistor (RFET) (fig. 1) comprising:
a substrate (‘Substrate (SiO2)’);
a vertical channel (‘Nanowire (Si)’), the vertical channel made from a semiconductor material, 
the vertical channel in contact with a bottom silicide region (‘Source (NiSi2’)) forming a lower Schottky junction with the vertical channel and a top silicide region (‘Drain (NiSi2’)) forming an upper Schottky junction with the vertical channel, the bottom silicide region and the top silicide region each being a source/drain (S/D) of the RFET (‘Reconfigurable Silicon Nanowire Transistors’);
a lower gate stack (‘Control-Gate (Ti)’) surrounding the vertical channel and having a lower overlap encompassing the lower Schottky junction; and
an upper gate stack (‘Program-Gate (Ti)’) surrounding the vertical channel having an upper overlap encompassing the upper Schottky junction, 
wherein the lower gate stack (‘Control-Gate (Ti)’) is electrically insulated from the upper gate stack (‘Program-Gate (Ti)’) (by ‘Oxide shell (SiO2)’)”.

Regarding claim 2, Baldauf et al. further teach, “The RFET, as in Claim 1, where the upper gate stack (‘Program-Gate (Ti)’) is stacked above the lower gate stack (‘Control-Gate (Ti)’) and there is an inter-gate spacer (‘Oxide shell (SiO2)’) between the upper gate stack (‘Program-Gate (Ti)’) and the lower gate stack (‘Control-Gate (Ti)’), the inter-gate spacer made of electrically insulating material that electrically insulates the lower gate stack (‘Control-Gate (Ti)’) from the upper gate stack (‘Program-Gate (Ti)’)”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baldauf et al. of record.

Regarding claims 3-6, the instant claims describe the ways to operate the claimed Reconfigurable Field Effect Transistor. Baldauf et al. teach all the claimed elements of the Reconfigurable Field Effect Transistor and the subject limitation do not make the claimed structure different from the one described in the prior art. This functional/operational language is merely a way to operate the same analogous device structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.     

Claims 9-11 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Darbandy et al. of record in view of Balakrishnan et al. (US 20190067459 A1) of record.

Regarding independent claim 9, Darbandy et al. teach “A Reconfigurable Field Effect Transistor (RFET) (fig. 1) comprising:
………..
a vertical channel (‘Si (220 nm)’, Silicon Nanowire), the vertical channel made from silicon, the vertical channel in contact with a bottom silicide region (‘S (NiSi2’, source) forming a lower Schottky junction with the vertical channel and a top silicide region (‘D (NiSi2’, drain) forming an upper Schottky junction with the vertical channel, the bottom silicide region and the top silicide region each being a source/drain (S/D);
a lower gate stack (‘Control Gate (CG)’) surrounding the vertical channel and having a lower overlap encompassing the lower Schottky junction,
an upper gate stack (Program Gate (PG)’) surrounding the vertical channel having an upper overlap encompassing the upper Schottky junction; and
an inter-gate spacer (‘SiO2 (8 nm)’) is deposited between the lower gate stack (‘Control Gate (CG)’) and the upper gate stack (Program Gate (PG)’), 
the inter-gate spacer (‘SiO2 (8 nm)’) electrically insulating the lower gate stack (‘Control Gate (CG)’) from the upper gate stack (Program Gate (PG)’), 
……..”

Darbandy et al. are silent upon the provision of wherein the Reconfigurable Field Effect Transistor (RFET) further comprising:
“a semiconductor substrate;
…….
wherein the upper gate stack is stacked above the lower gate stack so that the upper gate stack and the lower gate stack have the same vertical projection on the semiconductor substrate”. 
However, Balakrishnan et al. teach a similar twin gate nanowire vertical FET (100, fig. 6; ¶ 0022), comprising: 
“a semiconductor substrate (102);
…….
wherein the upper gate stack (122-2) is stacked above the lower gate stack (122-1) so that the upper gate stack (122-2) and the lower gate stack (122-1) have the same vertical projection on the semiconductor substrate (102)”. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Darbandy et al. and Balakrishnan et al. to include a substrate/wafer to seat the twin gate nanowire vertical FET according to the teachings of Balakrishnan et al. as substrate/wafer is a conventional and essential part of the same device. 

Regarding claim 10, Darbandy et al. and Balakrishnan et al. further teach, “The RFET, as in Claim 9, where the vertical channel is undoped (Darbandy et al., page 290, 4th paragraph)”. 

Regarding claim 11, Darbandy et al. and Balakrishnan et al. further teach, “The RFET, as in Claim 9, further comprising a lower spacer (120-1, fig. 5 of Balakrishnan et al.) between the substrate (102) and the lower gate stack (122-1) and an upper spacer (114-4, fig. 3) above the upper gate stack (122-2)”. 

Regarding claim 21, Darbandy et al. and Balakrishnan et al. further teach, “The RFET, as in Claim 9, wherein the lower gate stack (122-1, fig. 5 of Balakrishnan et al.) is connected to a lower external electrical connection (134) and the upper gate stack (122-2) is connected to an upper external electrical connection (130), and wherein the lower external electrical connection (134) and the upper external electrical connection (130) are not electrically connected to one another”.

Regarding claims 22-29, the instant claims describe the ways to operate the claimed Reconfigurable Field Effect Transistor. Baldauf et al. teach all the claimed elements of the Reconfigurable Field Effect Transistor and the subject limitation do not make the claimed structure different from the one described in the prior art. This functional/operational language is merely a way to operate the same analogous device structure. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See MPEP 2112.01.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817